        Case 2:19-cv-04465-GW-AFM Document 10 Filed 05/28/19 Page 1 of 1 Page ID #:82




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
Endonovo Therapeutics, Inc. ,                               CASE NUMBER


                                                                        CV 19-04465-ODW(AFMx)
                                            PLAINTIFF(S)
                          v.
BioElectronics Corporation,
                                                                 ORDER TO TRANSFER PATENT CASE
                                                                  TO THE PATENT PILOT PROGRAM
                                          DEFENDANT(S).



      IT IS HEREBY ORDERED that the above-entitled case be transferred to the Patent Pilot Program
pursuant to General Order 11-11 for all further proceedings.
                                                      dings.



           May 28, 2019
                 Date                                         United States Distri
                                                                            District
                                                                                riict
                                                                                   ct Judge
                                                                                      Judge
                                                                                         ge / Magistrate Judge
                                                                                         ge




                                    NOTICE TO COUNSEL FROM CLERK


        This case has been reassigned to Judge           George H. Wu                           for all further
proceedings. On all documents subsequently filed in this case, please substitute the initials        GW
after the case number, so that the case number will read 2:19-cv-04465 GW(AFMx)               . This is very
important because documents are routed to the assigned judge by means of these initials.




cc:      Previous Judge

CV-128 (04/14)               ORDER TO TRANSFER PATENT CASE TO THE PATENT PILOT PROGRAM
